Citation Nr: 0109333	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-09 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for residuals of a 
right knee injury.  Thereafter jurisdiction over the 
veteran's claim was transferred to the Seattle, Washington 
RO.

In February 1999, the Seattle, Washington RO issued a 
statement of the case in which it considered the veteran's 
claim on a de novo basis.  Although the RO has considered the 
claim for service connection on a de novo basis, the Board 
must initially determine whether new and material evidence 
has been submitted regardless of the Ro's actions.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  The Board must address 
the question of new and material evidence in the first 
instance because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying 
an identical analysis to claims previously and finally 
denied, whether by the Board or the RO).  Only where the 
Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 
(1998).


FINDINGS OF FACT

1.  The Board denied service connection for residuals of a 
right knee injury in September 1975.

2.  Evidence submitted since the September 1975 decision 
bears directly or substantially upon the issue at hand, is 
not duplicative or cumulative, and must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the September 1975 decision is new 
and material and the veteran's claim for service connection 
for residuals of right knee injury is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.104, 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (2000).


Finality-New and Material Evidence

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see Smith v. West, U.S. Vet. App. 12 Vet. App. 312 (1999); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Wilkinson v. Brown, 8 Vet. App. 263 
(1993).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102 (2000).


Factual Background

A review of the record demonstrates that the Board denied 
service connection by aggravation for residuals of an old 
fracture of the right knee in a September 1975 decision. 

Evidence available to the Board at the time of the September 
1975 decision included the veteran's service medical records; 
the results of a January 1975 VA medical examination; an 
April 1975 private treatment report; and a May 1975 VA 
interpretation of private x-rays.  

In its September 1975 decision, the Board noted that the 
veteran had had surgery on his right knee in September 1968.  
Physical examination at the time of entrance revealed normal 
lower extremities.  The Board further observed that the 
veteran was seen for an orthopedic consultation in September 
1974.  Physical examination performed at that time revealed 
effusion, bilateral hockey-stick scars, medial and lateral, 
medial joint line tenderness and no ligamentous instability 
forward, lateral or medial.  At the time of an October 1974 
examination the right knee swelling was gone and there was no 
medial joint line tenderness.  In November 1974, tenderness 
was noted on the medial joint line and under the patella.  
Crepitus under the patella was also present.  Grating was 
reported with flexion, extension, and full external rotation.  
There was mild effusion in the joint but no rotary or medial 
lateral instability.  X-rays revealed degenerative changes 
with narrowing and osteophytic lip formation near the edge of 
the condyles.  

The Board also noted that a Physical Evaluation Board (PEB) 
was held in December 1974.  The Board noted that the above 
information was reviewed, with the additional information 
that the veteran had undergone operations for torn ligaments 
on the medial and lateral sides of the right knee in 1968.  
It was reported that the veteran had had considerable trauma 
to the right knee prior to service and that effusions in the 
past were related to the stress and strain of athletics and 
physical training.  The PEB found that the veteran's internal 
derangement of the right knee had existed prior to entry and 
was not incurred in or aggravated by service.  The Board also 
noted that the veteran signed a voluntary statement under 
oath to that effect and did not contest the findings of the 
PEB and requested immediate discharge from service.  

The Board further observed that at the time of a January1975 
VA examination, the veteran reported that he had right knee 
surgery several years earlier and that the knee popped and 
hurt with weather changes only.  Physical examination 
revealed scars on the medial and lateral aspects of right 
knee.  The veteran was able to walk on his heels and toes, 
duck walk, and squat.  Range of motion of the right knee was 
from 0-140 degrees.  There was no heat, redness, tenderness, 
swelling, or abnormal motion of the knee.  X-rays found no 
abnormality.  The diagnosis was "old right knee surgery, 
otherwise normal physical examination."  

The Board also noted that a letter was received from the 
veteran's private physician, C. G., M.D., in April 1975.  Dr. 
G. indicated that he had performed surgery on the veteran's 
right knee in September 1968, removing the medial and lateral 
cartilages.  He indicated that there was mild weakness of the 
anterior cruciate and medial collateral ligaments at that 
time.  An April 1975 examination revealed slight fluid 
swelling but no atrophy.  The anterior cruciate and medial 
collateral ligaments revealed more looseness or more 
relaxation than Dr. G. had found in 1970.  X-rays taken in 
both 1970 and 1975 were found to be normal.  It was Dr. G's 
opinion that the veteran had suffered a mild loss of the 
internal medial collateral and anterior cruciate ligaments 
due to his injury inservice and that the veteran would have 
some loss of function of the leg.  

In denying service connection, the Board noted that in order 
to establish that a preexisting injury had been aggravated by 
service, the Board had to look to the medial evidence showing 
the condition of the veteran's right knee before, during, and 
after service.  

The Board noted that the evidence of record showed that the 
veteran had swelling of his right knee after the September 
1968 surgery with physical exercise.  It further noted that 
slight degenerative changes were revealed by x-ray in 
November 1974, approximately six weeks after the inservice 
injury.  The Board found that based on sound medical 
principle it was extremely unlikely that such changes could 
have occurred in the short period of time between service 
entry and the taking of the x-rays.   It observed that 
instability of the right knee was not objectively 
demonstrated during service or on the official examination.  
The Board stated that the symptomatology described in the 
record was consistent with the preservice random episodes of 
swelling related to physical activity and it was not shown 
that the veteran's right knee had undergone any significant 
increase in the level of impairment as a result of his active 
service.  

The Board found that the veteran injured his right knee prior 
to service, requiring removal of the medial and lateral 
cartilages in 1968, with recurrent effusions.  It further 
indicated that degenerative changes in the right knee joint, 
shortly noted after entrance into service, clearly existed 
prior to service.  The Board also found that there was no 
increase in severity during service of the preexisting 
disability.  

Evidence added to the record subsequent to the September 1975 
Board decision consists of the results of a February 1994 VA 
examination; a July 1995 letter from the veteran's private 
physician, S. G., M.D.; a November 1995 report from the 
veteran's private physician, K. A., M.D.; and several 
statements from the veteran.


Analysis

The Board finds that the evidence added to the record since 
the September 1975 decision directly addresses the issue on 
appeal.  The previous denial was based on the absence of 
evidence showing an increase inservice of the veteran's 
preexisting right knee injury.  The November 1995 report from 
Dr. A. relates that arthroscopic examination revealed 
advanced degenerative changes indicating a degenerative 
process that was post-traumatic in origin; and contains his 
opinion that disability and subsequent degenerative changes 
were a direct result of the injury sustained in the military 
and not a direct result of the injury sustained prior to 
entering the military.  The newly added evidence, is new in 
that it contains findings and an opinion not previously of 
record.  It is material in that the opinion is probative of 
the questions at issue in the veteran's claim.  

The newly added evidence, being neither duplicative nor 
cumulative, in conjunction with the newly enacted 
legislation, bears directly and substantially upon the issue 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to reopen 
his claim for residuals of a right knee injury.  38 C.F.R. 
§ 3.156.  


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury, the appeal is granted to 
this extent.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the Ro's 
responsibility to ensure that all appropriate development is 
undertaken.

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the veteran's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed; and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306(a).

There is competent evidence of a current right knee 
disability, and a medical opinion linking the right knee 
disability to an injury in service.  It is unclear whether 
the opinion was based on a review of the record.  As such it 
is insufficient to decide the claim, and a current 
examination is necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for right knee problems.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  Thereafter, the RO should arrange for 
an appropriate examination to determine 
the nature and etiology of any current 
right knee disorder.  The examiner must 
review the claims folder and a copy of 
this remand prior to completing the 
examination report, and note such review 
in the examination report.

The examiner is requested to render the 
following opinions:

(a) Does the veteran currently have a 
right knee disorder? If so, what is the 
etiology of this disorder and is it at 
least as likely as not related to 
service?

(b) Did the veteran have any right knee 
disorder at the time of his entrance into 
service, and if so, what was the nature 
of this disability?

(c) If the veteran entered service with 
any right knee disorder, did this 
disorder permanently increase in severity 
during service as opposed to simply a 
temporary or intermittent flare-up of the 
preservice condition without worsening of 
the underlying condition; and did the 
increase in severity represent a 
worsening of the underlying condition 
beyond the natural progress of the 
disorder?

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



